Citation Nr: 1511640	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  15-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.  

(The issues of entitlement to payment or reimbursement of unauthorized medical expenses for emergency services rendered at Henrico County Medical Center on July 2, 2014, and entitlement an increased disability evaluation for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling, are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from June 1985 to October 1985, and on active duty from August 2004 to September 2005, with service in the Southwest Asia theater of operations from September 2004 to August 2005.  The Veteran also had service with the Tennessee Army National Guard until his retirement in December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 determination of the Department of Veterans Affairs Medical Center located in Memphis, Tennessee, which denied an annual clothing allowance.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 rating determination, the Memphis VAMC denied an annual clothing allowance.  

In August 2014, the Veteran filed a notice of disagreement expressing his disagreement with the denial.  To date, there has been no statement of the case issued as it relates to this claim.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a clothing allowance.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

